Citation Nr: 1437378	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a left hip disability.  


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In April 2011, the Veteran requested a hearing before a Decision Review Officer (DRO).  In August 2011, he withdrew his request.  Later in August 2011, he was informed that he did not respond to the DRO process letter in a timely manner, and as a result he could reopen his request for a hearing.  Four days later, the Veteran's representative reopened the hearing request.  However, hand-written on the representative's August 2011 letter was written, "Per [name redacted] NHOVS issue SOC - no hearing at this time," and was dated in October 2011.  The Board considers the Veteran's request for a DRO hearing to be withdrawn.  

The issue of entitlement to service connection for bilateral tinnitus has been raised by the record in the Veteran's March 2011 Notice of Disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral hearing loss and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a right hip disability due to any incident of his active duty service. 

2. The preponderance of the evidence reflects that the Veteran does not have a left hip disability due to any incident of his active duty service. 


CONCLUSIONS OF LAW

1. A right hip disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2. A left hip disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in September 2009 satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  The Veteran's service treatment records and VA medical treatment records have been obtained.  

The Veteran did not undergo a VA examination to assess the nature and etiology of his claimed left hip disabilities.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A November 2009 VA treatment record containing the Veteran's initial physical examination for enrollment in the VA health care system noted that he had "occasional" hip pain.  His treatment records do not provide any other notes of symptoms or a diagnosis for his hips.  In October 2009, he stated that he hurt his hips performing heavy lifting in service.  In March 2011, he stated that his hips have bothered him since he was on active duty as the result of climbing up and down ladders.  He stated that his pain level was 8 or 9 out of 10 but at times could be "above 10."  However, he has not been diagnosed with a hip disability.  

The Board concludes an examination is not needed in this case.  Although the Veteran has alleged that he has a current right and left hip disability, there is no diagnosis of record of a hip disability during the appeal period, and his lay statements are not sufficient to establish that a hip disability exists, as discussed below.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Thus, a VA examination is not warranted.  38 C.F.R. § 3.159 (4)(i) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293  (2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

In this case, the Veteran's VA treatment records do not document a disability of either hip at any point during the appeal period.  A hip disability was not diagnosed prior to the appeal period.  His hips are mentioned once, at his November 2009 evaluation when he first joined the VA health care system; the November 2009 record noted that he had "occasional" hip pain.  No diagnosis of a hip disability was rendered.  Subsequent VA treatment records are negative for any mention of a hip disability.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board is mindful that functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent medical evidence of any such functional loss.  The medical evidence of record does not address the Veteran's hip other than to note occasional pain.  

The Veteran is competent to state that he has hip pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has not asserted that he has any specific disability or any hip symptoms other than pain nor does he describe any specific functional loss caused by his pain.  Therefore, his lay assertions that he has pain are not probative evidence in support of his claim.  

Accordingly, the Board finds that the claim for service connection for a right and left hip disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 at 53-56 (1990).  



ORDER

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied.  


REMAND

With regard to hearing loss, the January 2010 VA examination is inadequate.  The Veteran's March 1965 entrance examination show bilateral hearing loss.  Therefore, an opinion regarding aggravation of a preexisting condition is needed.  In this regard, it is presumed that the results provided in the March 1965 enlistment report were ASA units.  These findings must be converted to ISO (ANSI) units before the examiner provides comments.  See also Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Current Medical Diagnosis & Treatment, 110-11 (Stephen A. Schroeder et al. eds., 1988)) (noting that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  Further, the examiner appears in part to rely on normal whispered voice testing on separation as the basis for the negative opinion, and this is not sufficient.  With regard to the low back disability, his STRs show multiple treatments for low back pain, including a documented injury and a subsequent period of hospitalization.  An examination is needed. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the February 2010 ear diseases examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The March 1965 enlistment report in ASA units must be converted to ISO (ANSI) units before the comments are provided.

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) In providing the requested opinions, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

c) With regard to the bilateral hearing loss shown on March 1965 enlistment examination (as converted to ISO (ANSI) units), the examiner must provide an opinion as to whether it is medically undebatable that this preexisting disability was aggravated beyond its natural progression by the Veteran's period of service.  

d) The examiner is advised that the only audiological testing accomplished after the Veteran's entrance examination were unreliable whispered voice tests performed during service and at separation.  Whispered voice tests cannot be considered as reliable evidence that hearing loss did not occur.  

e) In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in-service as opposed to some other cause.  

f) A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

g) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician for his back disability claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) STRs from September 1965, which note a back injury from lifting tubs of meat, with subsequent pain for two weeks and hospitalization for six days.  

ii) A March 1967 STR noting a backache of long duration.

iii) An October 1968 STR noting low back pain for five days.  

iv) The Veteran's separation examination showing a normal spine.  

v) The Veteran's March 2011 assertion that he has had back problems since his period of military service, and that he believes they were caused by climbing ladders.  

c) In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d) The examiner must determine whether the Veteran has a back disability.  

e) If a back disability is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service; is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


